DETAILED ACTION
Claims 1-24 are pending.
The office acknowledges the following papers:
IDS filed on 12/21/2021,
Claims and remarks filed on 2/2/2022.

Withdrawn objections and rejections
The drawing objections have been withdrawn. 
The 35 U.S.C. 112(a) written description rejections for claims 1-24 have been withdrawn.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 14, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (U.S. 2004/0111587), in view of Huang (U.S. .
As per claim 1:
Nair disclosed an apparatus comprising: 
a first register to store elements from a first matrix that has non-zero values (Nair: Figures 2 and 7 elements 200-220 and 720-730, paragraphs 34, 47, and 94)(A first set of physical register(s) stores a first source matrix.); 
a second register to store elements from a second matrix (Nair: Figures 2 and 7 elements 200-220, 720, and 740, paragraphs 34, 47, and 95)(A second set of physical register(s) stores a second source matrix.); 
a scheduler circuit to schedule an instruction for execution, the instruction comprising fields to specify the first register, the second register, an accumulation matrix, a destination matrix (Nair: Figures 1, 4, and 7 elements 110-120 and 730-750, paragraphs 23, 47, and 62)(The main processor includes an instruction sequencer (i.e. scheduler). The coprocessor includes logic to start performing the matrix instruction. The matrix instruction encoding includes two source registers and a destination register(s) that hold the corresponding source and destination matrices.), and that execution circuitry including a processing engine is to select elements of the second register from the second matrix as an input into a multiply-accumulator circuit of the processing engine (Nair: Figures 1-2 and 7 elements 200-220 and 740, paragraphs 24, 34, 47, 62, and 94-95)(The matrix coprocessor reads the second matrix from a set of physical registers based on the instruction encoding.), multiply the elements from the first matrix with corresponding elements of the second matrix to generate products (Nair: Figures 1 and 7 elements 120 and 750, paragraphs 24, 62, and 96, table 1)(The set of matrix operations 
the execution circuitry, including the processing engine, to execute the instruction according to the opcode (Nair: Figures 1, 4 elements 120, 400, and 750, paragraphs 24, 47, 62, and 96)(The matrix coprocessor executes matrix instructions based on the opcode.).
Nair failed to teach a first register to store elements from a first matrix that has zero and non-zero values in a compressed format; the instruction comprising a field to specify an accumulation matrix; indications of a logical matrix position of the elements in at least the first matrix in a non-compressed format, and an opcode to indicate the instruction is a sparse matrix instruction; that execution circuitry including a processing engine is to select a proper subset of elements of the second register from the second matrix as an input into a multiply-accumulator circuit of the processing engine based on the indications, multiply the elements from the first matrix with corresponding elements of the proper subset of elements of the second matrix, and accumulate the products with corresponding elements of the accumulation matrix to produce sums.
However, Huang combined with Nair disclosed a first register to store elements from a first matrix that has zero and non-zero values in a compressed format (Huang: Figures 2a-c and 3 elements 310 and 314, paragraphs 107-109)(Nair: Figures 2 and 7 elements 200-220 and 720-730, paragraphs 34, 47, and 94, table 1)(Huang disclosed compression of non-symmetric sparse matrices. The combination allows for storage of 
indications of a logical matrix position of the elements in at least the first matrix in a non-compressed format (Huang: Figures 2a-c and 3 elements 310 and 314, paragraphs 107-109)(Nair: Figures 2 and 7 elements 200-220 and 720-730, paragraphs 34, 47, and 94, table 1)(The combination allows for the matrix operations of Nair to specify compressed value vectors and corresponding bit masks in place of a source matrix. The bit mask provides a matrix position of elements within the matrix stored in the value vector.), and an opcode to indicate the instruction is a sparse matrix instruction (Huang: Figures 2a-c and 3 elements 310 and 314, paragraphs 96 and 107-109)(Nair: Figures 2 and 7 elements 200-220 and 720-730, paragraphs 34, 47, and 94)(The combination allows for the matrix operations of Nair to specify compressed value vectors and corresponding bit masks in place of a source matrix. The instruction encoding of Nair includes opcodes.) and that execution circuitry including a processing engine is to select a proper subset of elements of the second register from the second matrix as an input into a multiply-accumulator circuit of the processing engine based on the indications, multiply the elements from the first matrix with corresponding elements of the proper subset of elements of the second matrix (Huang: Figures 2a-c and 3 elements 310 and 314, paragraphs 96 and 107-109)(Nair: Figures 1-2 and 7 elements 120, 200-220, and 740-750, paragraphs 24, 34, 47, 62, and 94-96, table 1)(The combination allows for the matrix operations of Nair to specify compressed value vectors and corresponding bit masks in place of a source matrix. The combination allows for the matrix coprocessor to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nair’s matrix multiply and accumulate instruction to include Huang’s sparse matrix operations in order to improve performance by reducing the number of computations needed calculate a result. See Huang, Paragraph 121.
Nair and Huang failed to teach the instruction comprising a field to specify an accumulation matrix; and accumulate the products with corresponding elements of the accumulation matrix to produce sums.
However, Redfern combined with Nair and Huang disclosed the instruction comprising a field to specify an accumulation matrix; indications of a logical matrix position of the elements in at least the first matrix in a non-compressed format, and accumulate the products with corresponding elements of the accumulation matrix to produce sums (Redfern: Figure 56, paragraphs 314 and 431)(Nair: Figures 1, 4, and 7 elements 110-120 and 730-750, paragraphs 23, 47, and 62, table 1)(Redfern disclosed matrix operations with a separate summation matrix. Nair disclosed matrix MAC operations that use a destination field for the accumulator matrix. The combination allows for the matrix instructions of Nair to include a separate encoding field for an accumulator matrix. Performing the matrix MAC operation generates an accumulated sum of products.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nair’s matrix multiply and 
As per claim 2:
Nair, Huang, and Redfern disclosed the apparatus of claim 1, wherein the processing engine comprises a multiplexer, and the multiplexer is to be controlled based on the indications of the logical matrix position of the elements in at least the first matrix in the non-compressed format to select the proper subset of elements of the second register from the second matrix as the input into the multiply-accumulator circuit (Redfern: Figure 25 elements 2521-2523, paragraphs 186-187)(Nair: Figure 7 element 750, paragraph 96, table 1)(Redfern disclosed multiplexers selecting matrix elements for MAC operations. The combination allows for the matrix source elements in Nair to be selected in a similar way for matrix operations.).
As per claim 3:
Nair, Huang, and Redfern disclosed the apparatus of claim 2, wherein the apparatus comprises a plurality of instances of the processing engine (Nair: Figure 1 elements 120 and 190-191, paragraph 21).
As per claim 6:
Nair, Huang, and Redfern disclosed the apparatus of claim 1, wherein the elements from the first matrix are in the first register in row major layout (Redfern: Paragraph 248)(Nair: Figure 7 element 720, paragraph 93)(Redfern disclosed loading matrices in row-major order. The combination allows for loading matrices in row-major 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nair’s matrix multiply and accumulate instruction to include matrices in row-major, as taught by Redfern, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
As per claim 9:
Claim 9 essentially recites the same limitations of claim 1. Therefore, claim 9 is rejected for the same reasons as claim 1.
As per claim 10:
The additional limitation(s) of claim 10 basically recite the additional limitation(s) of claim 2. Therefore, claim 10 is rejected for the same reason(s) as claim 2.
As per claim 11:
The additional limitation(s) of claim 11 basically recite the additional limitation(s) of claim 3. Therefore, claim 11 is rejected for the same reason(s) as claim 3.
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 6. Therefore, claim 14 is rejected for the same reason(s) as claim 6.
As per claim 17:
Claim 17 essentially recites the same limitations of claim 1. Therefore, claim 17 is rejected for the same reasons as claim 1.
As per claim 18:

As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 3. Therefore, claim 19 is rejected for the same reason(s) as claim 3.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 6. Therefore, claim 22 is rejected for the same reason(s) as claim 6.

Claims 4-5, 7-8, 12-13, 15-16, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (U.S. 2004/0111587), in view of Huang (U.S. 2017/0293659), in view of Redfern et al. (U.S. 2018/0246855), further in view of Ould-Ahmed-Vall et al. (U.S. 2014/0059322).
As per claim 4:
Nair, Huang, and Redfern disclosed the apparatus of claim 1, wherein the first matrix has M rows by K columns, the second matrix has K rows by N columns (Nair: Figure 4 element 400, paragraph 50)(The matrix instruction specifies the number of rows and columns for source matrices.), the accumulation matrix has M rows by N columns (Redfern: Figure 56, paragraphs 314 and 431)(Nair: Figures 1, 4, and 7 elements 110-120 and 730-750, paragraphs 23, 47, and 62, table 1)(Redfern disclosed matrix operations with a separate summation matrix. Nair disclosed matrix MAC operations that use a destination field for the accumulator matrix. The combination allows for the matrix instructions of Nair to include a separate encoding field for an accumulator matrix, which 
Nair, Huang, and Redfern failed to teach the instruction includes a suffix to the opcode that when set to a first value is to specify a first set of K, M, and N values, and when set to a different second value is to specify a different second set of K, M, and N values.
However, Ould-Ahmed-Vall combined with Nair, Huang, and Redfern disclosed the instruction includes a suffix to the opcode that when set to a first value is to specify a first set of K, M, and N values, and when set to a different second value is to specify a different second set of K, M, and N values (Ould-Ahmed-Vall: Figure 11A)(Redfern: Figure 56, paragraphs 314 and 431)(Nair: Figures 1, 4, and 7 elements 110-120 and 730-750, paragraphs 23, 47, and 62, table 1)(Ould-Ahmed-Vall disclosed an opcode suffix specifying an element size. When the element size is a first value, then the remaining instruction encoding specifies a number of rows and columns for the source and accumulator matrices. When the element size is a second value, then the remaining instruction encoding specifies a different number of rows and columns for the source and accumulator matrices.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nair’s matrix multiply and accumulate instruction to include an opcode suffix to specify element (i.e., matrix) size, as taught by Ould, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
As per claim 5:

Nair, Huang, and Redfern failed to teach wherein the apparatus supports multithreading.
However, Ould-Ahmed-Vall combined with Nair, Huang, and Redfern disclosed wherein the apparatus supports multithreading (Ould-Ahmed-Vall: Paragraph 33)(Nair: Figure 1 element 100)(The combination allows for multithreading in the processing system of Nair.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Nair’s matrix multiply and accumulate instruction in an environment that supports multithreading, as taught by Ould, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
As per claim 7:
Nair, Huang, and Redfern disclosed the apparatus of claim 1.
Nair, Huang, and Redfern failed to teach wherein the instruction includes a suffix to the opcode that when set to a first value is to specify the elements are floating-point format and when set to a different second value is to specify the elements are integer format.
However, Ould-Ahmed-Vall combined with Nair, Huang, and Redfern disclosed wherein the instruction includes a suffix to the opcode that when set to a first value is to specify the elements (Ould-Ahmed-Vall: Figure 11A)(Specifying element configuration with an opcode suffix.) are floating-point format and when set to a different second value 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nair’s matrix multiply and accumulate instruction to include an opcode suffix to specify element configuration, as taught by Ould, and further to specify either floating point or integer, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
As per claim 8:
Nair, Huang, and Redfern disclosed the apparatus of claim 1.
Nair, Huang, and Redfern failed to teach wherein the execution circuitry further comprises an integer execution circuit and a floating-point execution circuit.
However, Ould-Ahmed-Vall combined with Nair, Huang, and Redfern disclosed wherein the execution circuitry further comprises an integer execution circuit and a floating-point execution circuit (Ould-Ahmed-Vall: Figure 1 element 162, paragraph 29)(Nair: Figure 1 element 120)(The combination implements integer and floating point execution circuitry in the matrix coprocessor of Nair.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nair’s matrix multiply and accumulate instruction to be implemented using floating point and integer execution units, as taught by Ould, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 
As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 4. Therefore, claim 12 is rejected for the same reason(s) as claim 4.
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 5. Therefore, claim 13 is rejected for the same reason(s) as claim 5.
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 7. Therefore, claim 15 is rejected for the same reason(s) as claim 7.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 8. Therefore, claim 16 is rejected for the same reason(s) as claim 8.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 4. Therefore, claim 20 is rejected for the same reason(s) as claim 4.
As per claim 21:
The additional limitation(s) of claim 21 basically recite the additional limitation(s) of claim 5. Therefore, claim 21 is rejected for the same reason(s) as claim 5.
As per claim 23:
The additional limitation(s) of claim 23 basically recite the additional limitation(s) of claim 7. Therefore, claim 23 is rejected for the same reason(s) as claim 7.
As per claim 24:
.

Response to Arguments
The arguments presented by Applicant in the response, received on 2/2/2022 are partially considered persuasive.
Applicant argues regarding the written description rejections:
“Claims 1-24 were rejected under 35 U.S.C. 112(a) as allegedly failing to comply with the written description requirement. Applicant's specification describes the claimed elements in sufficient detail that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention. For example, the Office action on page 4 alleges that "The specification does not describe an accumulation matrix separate from the destination matrix." (emphasis added). That is not the language in Applicant's claims. Applicant's independent claims 1, 9, and 17 recite "the instruction comprising fields to specify the first register, the second register, an accumulation matrix, a destination matrix". There is nothing in Applicant's currently pending claims that forbids the accumulation matrix and the destination matrix from being the same location. Applicant's paragraph [0225] recites "each PE to multiply and accumulate matching NZ elements of the first and second matrices with corresponding elements of the third matrix" and paragraph [0227] recites "The third matrix (tile) is sometimes referred to as the destination matrix".”  

This argument is found to be persuasive for the following reason. The claims state that the instruction comprises fields to specify the first register, the second register, an accumulation matrix, and a destination matrix. The claims as is don’t require an instruction to include four distinct fields for each. Instead, the claims simply require a plurality of fields for specifying the four items. The specification has proper written description support for a single field being used to specify a source accumulation matrix and a destination matrix. Thus, the written description rejection has been withdrawn.
Applicant argues for claims 1, 9, and 17:

As to the rejection of claim 1 (and similarly for claims 9 and 17), page 5 of the Office action does not clearly articulate which component of Nair of the alleged combination is alleged to disclose a "multiply-accumulator circuit" as in Applicant's claim 1 (and similarly for claims 9 and 17).”  

This argument is not found to be persuasive for the following reason. Figure 1 element 120 shows a matrix coprocessor that executes at least the matrix instructions contained within table 1. The necessary execution logic within the matrix coprocessor to implement these instructions reads upon the execution circuitry and the specific execution logic that implements the matrix MAC operations reads upon the multiply-accumulator circuit.
Applicant argues for claims 1, 9, and 17:
“Further, as to the rejection of claim 1 (and similarly for claims 9 and 17), page 5 of the Office action does not clearly articulate which component(s) of the alleged combination are alleged to disclose "an opcode to indicate ... that execution circuitry including a processing engine is to select a proper subset of elements of the second register from the second matrix as an input into a multiply-accumulator circuit of the processing engine based on the indications" as in Applicant's claim 1 (and similarly for claims 9 and 17). MPEP § 2141.02(11) states "[d]istilling an invention down to the 'gist' or 'thrust' of an invention disregards the requirement of analyzing the subject matter 'as a whole."' W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)". 
As to the rejection of claim 1 (and similarly for claims 9 and 17), page 5 of the Office action alleges "Huang discloses, at   [0096], implementing the sparse matrix operations as instructions, which discloses an opcode that indicates the instruction is for sparse matrices", however paragraph [0096] of Huang of the alleged combination merely recites "Embodiments of the invention may also be implemented in one or a combination of hardware, firmware, and software. They may be implemented as instructions stored on a machine-readable medium, which may be read and executed by a computing platform to perform the operations described herein." The term "opcode" is not even used in Huang of the alleged combination. Thus, Huang of the alleged combination does not disclose "an 

This argument is not found to be persuasive for the following reason. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nair disclosed a set of matrix operations and an encoding format that includes an instruction opcode. The combination with Huang allows for referencing compressed matrices by the set of matrix operations in Nair. In order for the matrix operation to correctly work in Nair, the corresponding source B matrix element must correctly be selected with a corresponding source A compressed vector value. Thus, the combination reads upon the claimed limitation.
Applicant argues for claims 1, 9, and 17:
“As to the rejection of claim 1 (and similarly for claims 9 and 17), page 6 of the Office action alleges "Redfern discloses: the aforementioned instruction has a field to specify ... indications of a logical matrix position of the elements in at least the first matrix in a non- compressed format", but never discusses what component(s) of Redfern of the alleged combination is alleged to disclose "the instruction comprising fields to specify ... indications of a logical matrix position of the elements in at least the first matrix in a non-compressed format" as in Applicant's claim 1 (and similarly for claims 9 and 17). Because the Office action did not address that quoted language from Applicant's claim 1 (and similarly for claims 9 and 17), there is no prima facie case of obviousness made against claim 1 (and similarly for claims 9 and 17), and vny next action should not be made final under MPEP § 706.07(a.).”  

This argument is not found to be persuasive for the following reason. The combination with Redfern allows for the accumulation matrix to be specified in a non-compressed format. The combination with Huang allows for the bit mask to specify the 
Applicant argues for claims 2, 10, and 18:
“As to the rejection of claim 2 (and similarly for claims 10 and 18), page 6 of the Office action alleges "Redfern discloses, at   [0186], multiplexed selection of elements from any of the matrices, which discloses the processing engine includes a multiplexer and controlling the multiplexer based on indications of position to select the desired elements of an the second matrix.", however paragraph [00186] of Redfern of the alleged combination recites "The present disclosure may provide for a multiplexed selection of foreground/background CPM, AMM, BMM, and/or DSM elements within the construction of the RMM as generally depicted in FIG. 25 (2500)." In sharp contrast, Applicant's claim 2 recites "wherein the processing engine comprises a multiplexer, and the multiplexer is to be controlled based on the indications of the logical matrix position of the elements in at least the first matrix in the non-compressed format to select the proper subset of elements of the second register from the second matrix as the input into the multiply-accumulator circuit." (emphasis added). The Office action does not clearly articulate which component(s) of the alleged combination are alleged to disclose the claimed elements in claim 2 (and similarly for claims 10 and 18).”  

This argument is not found to be persuasive for the following reason. Redfern disclosed multiplexers to select matrix elements for MAC operations. The combination allows for multiplexers to be implemented in Nair to select the proper matrix elements to be executed according to the specific instruction opcode. Thus, reading upon the claimed limitations.
Applicant argues for claims 6, 14, and 22:
“As to the rejection of claim 6 (and similarly for claims 14 and 22), page 7 of the Office action alleges "Redfern discloses, at   [0248], loading a matrix in row-major order." However, Applicant's claim 6 recites "wherein the elements from the first matrix are in the first register in row major layout." Paragraph [0248] of Redfern of the alleged combination recites "The BMM transpose unit (3749) allows the BMM matrix to be loaded in row-major or column-major order and thus allows automated matrix transposition on BMM loading." See also, Figure 37 of Redfern of the alleged combination. The Office action does not clearly articulate which component of Redfern of the alleged combination is alleged to disclose the "first register" as in Applicant's claim 6 (and similarly for claims 14 and 22).”  

This argument is not found to be persuasive for the following reason. Redfern disclosed loading matrices in row-major order. The combination allows for Nair to load matrices into physical registers in row-major order. Thus, reading upon the claimed limitation.
Applicant argues for claims 4, 12, and 20:
“As to the rejection of claim 4 (and similarly for claims 12 and 20), page 8 of the Office action does not clearly articulate which component(s) of the alleged combination are alleged to disclose "the first matrix has M rows by K columns, the second matrix has K rows by N columns, the accumulation matrix has M rows by N columns, and the instruction includes a suffix to the opcode that when set to a first value is to specify a first set of K, M, and N values, and when set to a different second value is to specify a different second set of K, M, and N values" as in Applicant's claim 4 (and similarly for claims 12 and 20) (emphasis added). Further, the Office action refers to "element size" but that is not the language in claim 4 (and similarly for claims 12 and 20).”

This argument is not found to be persuasive for the following reason. Ould-Ahmed-Vall disclosed an opcode suffix specifying an element size. When the element size is a first value, then the remaining instruction encoding specifies a number of rows and columns for the source and accumulator matrices. When the element size is a second value, then the remaining instruction encoding specifies a different number of rows and columns for the source and accumulator matrices. Thus, reading upon the claimed limitations.
Applicant argues regarding claims 8, 16, and 24:
“As to the rejection of claim 8 (and similarly for claims 16 and 24), page 10 of the Office action alleges "It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nair's matrix multiply and accumulate instruction to be implemented using floating point and integer execution units" (emphasis added). That is not the language in claim 8 (and similarly for claims 16 and 24). Claim 8 recites "the execution circuitry further comprises an integer execution circuit and a floating-point execution circuit" and is dependent on claim 1 that recites the "execution 

This argument is not found to be persuasive for the following reason. Implementing floating-point and integer execution logic in the matrix coprocessor allows for the matrix instructions to be executed using both integer and floating-point data elements. The execution circuitry in claim 1 is rejected by the execution logic required to implement the instructions in table 1. Thus, reading upon the claimed limitation.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the 
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Dong et al. (U.S. 2020/0265108), taught compressing source sparse matrices for matrix operations.
Frumkin et al. (U.S. 2019/0278600), taught compressing source sparse matrices for multiplication with dense source matrices.
Diril et al. (U.S. 2019/0205358), taught sparsity aware dot-product accelerators.
Heddes et al. (U.S. 2019/0065150), taught efficient multiplication of sparse matrices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183